KNIGHT, District Judge.
This is a motion for an order directing the plaintiff to appear for and submit to a physical examination by surgeons designated by the court and in conjunction therewith to permit X-ray photographs be taken of his chest, abdomen, and of such other parts of his body as are claimed to have been affected as a result of the matters set forth in the complaint, and also for an or■der directing that, in conjunction with the examination aforesaid, the testimony of the plaintiff be taken by depositions as to the extent and nature of the injuries claimed to have been sustained by the plaintiff. Mo-. tion for a physical examination' and for taking of X-ray photographs is granted.
The motion for the taking of testimony of the plaintiff is denied.
Ex parte Fisk, 113 U.S. 713, 5 S.Ct 724, 28 L.Ed. 1117; Kornblum v. Southern Pac. Co. (D.C.) 34 F.(2d) 828; Bailey v. Texas Co. (D.C.) 34 F.(2d) 829; Gimenes v. N.Y. & Porto Rico S. S. Co. (D.C.) 37 F.(2d) 168; 28 U.S.C.A. § 636. The case of Donnelly v. Anderson Brown & Co., Inc. (D.C.) 275 F. 438, is distinguishable from the instant case, and cases above-cited, in that the purpose of the examination there was to enable plaintiff to frame his complaint. An answer has been served herein.